 1   pJOHN R. MANNING (SBN 220874)
     LAW OFFICE OF JOHN R. MANNING
 2
     1111 “H” Street, Suite 204
 3   Sacramento, CA. 95814
     (916) 444-3994
 4   Fax (916) 447-0931
 5
     Attorney for Defendant
 6   DARRON D. ROSS

 7
                           IN THE UNITED STATES MAGISTRATE COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                      )       CR NO. S-18-0266 WBS
11
                                                    )
            Plaintiff,                              )
12
                                                    )       UNOPPOSED REQUEST AND ORDER TO
                                                    )       MODIFY DEFENDANT’S CONDITIONS
     v.                                             )       OF RELEASE
13
                                                    )
14   WILLIS ET AL,                                  )
                                                    )
15
                                                    )
            Defendant.                              )
16
                                                    )
                                                    )
17

18          Mr. Ross has been hired by Sierra West Limousine Service (SWLS) as a limousine
19
     driver. On June 25, 2019, the Honorable Carolyn K. Delaney signed a stipulation modifying Mr.
20
     Ross’ release conditions (ECF # 59 and 60). Mr. Ross was given permission to travel out of the
21
     District for work (including overnight stays in Lake Tahoe [CA] and/or Reno [NV]).
22

23          Unfortunately, after the stipulation was signed by the court, Mr. Ross was informed he

24   would not be needed on the dates noted in the stipulation. This change was not due to an issue
25
     with Mr. Ross. Rather, Mr. Ross’ employer simply over-estimated the number of drivers he
26
     would need for that particular period.
27
            Mr. Ross has confirmed with his employer he (Mr. Ross) will be needed between July 8,
28

     2019 and July 15, 2019. One of SWLS' clients is Harrah's - the week of July 9 - July 14, 2019 is

                                                        1
 1   the American Century Golf Championship - held at Edgewood Golf Course - which is
 2
     immediately adjacent to Harrah's Lake Tahoe - making Harrah's the defacto "host" of the
 3
     tournament. (Pretrial Services has advised if/when Mr. Ross is away for employment purposes,
 4

 5   he will not be monitored as Pretrial Services does not use GPS enabled devices. As such, while

 6   Mr. Ross is in the Reno/Tahoe area he will/would not be monitored electronically.)
 7
            Mr. Ross will pick up a car on Monday, July 8, 2019 (at approximately 7:30 a.m.) in the
 8
     Sacramento area and drive to Reno, NV. Mr. Ross will/would be available to provide rides to
 9
     SWLS’ corporate clients between Reno (NV) and Lake Tahoe (CA), from July 8, 2019 through
10

11   July 11, 2019. Mr. Ross will/would stay overnight in Lake Tahoe (CA) July 8 through July 11,

12   2019 – returning to Sacramento (CA) on July 12, 2019. Mr. Ross would return to Lake Tahoe
13
     (CA) early in the morning on July 14, 2019 (again, providing rides for SWLS’ corporate clients
14
     between Lake Tahoe [CA] and Reno [NV]) and return to Sacramento late in the evening on July
15
     15, 2019. Mr. Ross is expected to work on July 15, 2019 until there are no more SWLS clients
16

17   needing a ride – thus – his exact return time to Sacramento (CA) is unknown as of the drafting of

18   this stipulation. If there are no issues with Mr. Ross' driving and/or people skills, Mr. Wilson
19
     (owner of SWLS) believes he will have full-time work in Sacramento for Mr. Ross.
20
            Mr. Ross shall be allowed to make the trip(s) noted herein on July 8, 2019 (through July
21

22
     12, 2019) and on July 14, 2019 (returning on July 15, 2019 by 11:30 p.m.). When Mr. Ross shall

23   report to Pretrial Services on July 16, 2019 (no later than 10:00 a.m.) and submit to testing and
24
     provide income verification. Both Pretrial Services and government’s counsel have reviewed
25
     this stipulation and have no objection to the requests made herein.
26

27

28




                                                      2
 1   ///
 2
     ///
 3
     Dated: July 3, 2019       Respectfully submitted,
 4

 5
                               /s/ John R. Manning
 6
                               JOHN R. MANNING
 7                             Attorney for Defendant
                               Darron D. Ross
 8

 9
     IT IS SO ORDERED.
10
     Dated: July 3, 2019
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                           3
